Citation Nr: 0820659	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-36 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and December 2005 rating decisions 
of a Department of Veteran's Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the veteran's 
claims for service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, and for 
service connection for bilateral hearing loss and tinnitus.

In March 2007, the veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  A transcript of the hearing has been 
added to the record.  


FINDING OF FACT

1.  The evidence of record is at least in equipoise as to 
whether the veteran's hypertension was caused by his service-
connected diabetes mellitus.

2.  Resolving all reasonable doubt in the veteran's favor, 
his bilateral hearing loss is related to acoustic trauma 
incurred in service.

3.  Resolving all reasonable doubt in the veteran's favor, 
his tinnitus is related to acoustic trauma incurred in 
service.


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including hypertension and sensorineural hearing loss, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
38 C.F.R. § 3.309(e) (2007).  Hypertension, however, is not 
among these diseases or disorders.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  
Nevertheless, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

Hypertension

In this case, the veteran does not contend that he had 
hypertension in service, but insists that this disease was 
caused by his service-connected diabetes mellitus, which with 
which he was formally diagnosed in August 1996.  

The record before the Board includes service treatment 
records, post-service private and VA medical records, written 
statements from the veteran and his representative, and the 
testimony that the veteran and his wife provided at the March 
2007 videoconference hearing before the Board.  This evidence 
will be addressed as pertinent.  Dela Cruz v. Principi, 15 
Vet.App.143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's service treatment records are negative for any 
findings of elevated blood pressure or diagnosis of 
hypertension.  On examination prior to his separation from 
service in October 1970, the veteran's blood pressure was 
measured as 128/68, which was considered normal, and his 
clinical evaluation was negative for any cardiovascular 
abnormalities.  

Private medical records dated from August 1996 to February 
2007 show that in August 1996, the veteran was treated by a 
private physician, who diagnosed him with high blood 
pressure.  He subsequently underwent a series of blood tests, 
which revealed high levels of blood sugar.  The diagnosis was 
diabetes mellitus.  
The record thereafter shows that the veteran has received 
ongoing treatment for these diseases.  Additionally, the 
veteran testified at the March 2007 Board hearing that he 
sought treatment for hypertension "about once every six 
months" at a VA Medical Center, and his VA medical records 
dated from November 2004 to January 2006 confirm this .

In testimony before the Board at the March 2007 hearing, the 
veteran, through his representative, acknowledged that his 
hypertension was diagnosed "a short time before" his 
diabetes mellitus.  However, the veteran's representative 
pointed out that both diseases were diagnosed during the 
course of the same comprehensive physical examination, and 
that a later report from the veteran's treating physician 
indicated that the diseases were diagnosed concurrently.  The 
veteran's representative further noted that the veteran had 
not undergone a full physical prior to the diagnosis of his 
hypertension and diabetes.  On that basis, the veteran's 
representative contended that it should not be ruled out that 
the veteran's diabetes mellitus had caused or contributed to 
the onset of his hypertension.

The possibility of a relationship between the veteran's 
diabetes mellitus and hypertension was first addressed at the 
time of the veteran's December 2004 VA examination.  That 
examination included a physical examination and an interview 
with the veteran, in which he reported a history of diabetes 
mellitus and hypertension.  Significantly, however, the VA 
examiner did not review the veteran's claims folder.  Based 
upon the veteran's statements and his own clinical 
examination, the VA examiner concluded that the veteran 
currently had diabetes and hypertension.  However, the 
examiner noted that he was not sure how those two diseases 
were related, and it was impossible to tell if one had caused 
the other.

In an August 2005 statement, the veteran's private physician 
professed his opinion that the veteran's hypertension was as 
likely as not causally related to his diabetes mellitus.  As 
support for his opinion, the physician indicated that the 
veteran had been his patient since August 1996, at which time 
the veteran had exhibited "both a diabetic blood sugar 
elevation and rather extreme hypertension - making it 
impossible to say that his diabetes did not cause his 
hypertension."  Additionally, the private physician noted 
that "diabetes is associated with vascular changes in a 
person's body (artherosclerosis, hardening of the arteries) 
which, in turn can cause elevated blood pressure," and 
concluded that it therefore could not be ruled out that the 
veteran's diabetes had not had a direct effect on his blood 
pressure.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the August 2005 medical opinion 
from the veteran's private physician is more probative than 
the December 2004 VA examiner's opinion.  The private 
physician had the benefit of observing the veteran's physical 
condition for many years through diagnosing and treating him 
for diabetes mellitus and hypertension.  Additionally, the 
private physician provided an adequate rationale and basis 
for his opinion that veteran's hypertension was as likely as 
not related to his service-connected diabetes mellitus.  In 
contrast, there is no indication that the December 2004 VA 
examiner had ever treated the veteran for hypertension and 
diabetes mellitus prior to the time of the examination.  Nor 
did the VA examiner review the veteran's claims folder in 
rendering his determination.  Therefore, the Board finds that 
the private physician's opinion carries the greater probative 
value.  

In light of the credible testimony provided by the veteran 
and his representative, as well as the probative opinion 
offered by the veteran's longtime treating physician 
concerning the relationship between the veteran's 
hypertension and service-connected diabetes mellitus, the 
Board finds that the balance of positive and negative 
evidence is at the very least in relative equipoise.  The 
veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e., where the evidence supports the claim or is 
in relative equipoise, the appellant prevails). 38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, service connection for hypertension, secondary 
to service-connected diabetes mellitus, is warranted. 

Bilateral Hearing Loss and Tinnitus

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

In this case, the veteran contends that his bilateral hearing 
loss and tinnitus are causally related to noise exposure that 
he incurred during active duty.  Specifically, the veteran 
testified at a March 2007 Board hearing that he has 
experienced ringing in his ears ever since a training 
situation in which a hand grenade accidentally went off in 
close proximity to him.  The veteran added that he was not 
wearing ear plugs at the time and subsequently suffered a 
concussion.  The veteran further testified that he was 
exposed to "constant noise" while serving in combat in 
Vietnam, and that during this time he continued to experience 
ringing in his ears and also began to have difficulty 
hearing.  The veteran's wife of 33 years testified that from 
the time she met the veteran in November 1972, he has 
complained of ringing in his ears and hearing problems.

The veteran's service personnel records show that he served 
as a combat engineer and engineer equipment repairman in 
Vietnam and was awarded the Bronze Star Medal.  The Board 
notes that the Bronze Star Medal can be, but is not 
necessarily, evidence of combat.  In light of the veteran's 
credible testimony and resolving all reasonable doubt in his 
favor, however, the Board concludes that the veteran served 
in combat, and that therefore he was exposed to acoustic 
trauma in service.  While this supports his contention of the 
incurrence of hearing loss and tinnitus in service, however, 
there still needs to be a medical nexus linking a current 
disability to the in-service injury.

The veteran testified at the Board hearing that he had sought 
VA treatment for hearing problems and tinnitus shortly after 
leaving service, but had been told at the time that these 
conditions were not service related and that he needed to go 
to a private physician.  The veteran acknowledged, however, 
that he did not seek further treatment for his hearing 
problems for many years.  

The first post-service clinical evidence of hearing loss is 
dated in November 2004.  At that time, the veteran underwent 
a VA Agent Orange Examination in which he reported a history 
of hearing loss and ear infections.  In July 2005, he 
underwent a private audiological examination, in which he 
complained of gradually progressive hearing loss and constant 
bilateral tinnitus dating back at least 20 years.  The 
veteran reported a history of military noise exposure as well 
as some post-service occupational and recreational noise 
exposure.  Clinical evaluation included an audiogram, which 
revealed mild sloping to severe sensorineural hearing loss 
bilaterally.  He was subsequently fitted for hearing aids at 
a VA Medical Center.  

During a VA audiology consultation in December 2005, the 
veteran again reported that his hearing problems had their 
onset approximately 20 years ago and had grown progressively 
worse over time.  He now complained of difficulty hearing in 
all situations, especially where there was background noise.  
He also stated that he had bilateral tinnitus that was 
constant in nature.  It was noted that the veteran had a 
history of military and post-service noise exposure.  
Audiometric evaluation showed mild sloping to severe 
sensorineural hearing loss bilaterally, with poor word 
recognition, bilaterally (52 percent in the right ear and 64 
percent in the left ear). 

In an August 2005 statement, the private otolaryngologist who 
diagnosed the veteran with sensorineural hearing loss and 
tinnitus noted the veteran's history of military noise 
exposure and opined that his current hearing loss was likely 
related to "noise exposure as well as some aging."  Later 
that month, the veteran's general physician opined that those 
disabilities were definitely connected to the explosives, 
demolitions, and loud machinery to which he had been exposed 
in service.  

The Board finds that the August 2005 opinions rendered by the 
veteran's private otolaryngologist, who had the benefit of 
treating him for hearing loss and tinnitus on an ongoing 
basis, and by the veteran's long-term primary care physician 
provide probative evidence that the veteran's current 
bilateral hearing loss and tinnitus are related to his period 
of active service.  Furthermore, there are no other contrary 
competent medical opinions of record.  

In light of the credible testimony provided by the veteran 
and his representative, as well as the probative opinions 
offered by the veteran's private otolaryngologist and 
longtime treating physician concerning the relationship 
between his bilateral hearing loss and tinnitus and his 
period of active service, the Board finds that the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  Resolving all reasonable doubt remaining 
in favor of the veteran, the Board finds that service 
connection for bilateral hearing loss and tinnitus is 
warranted. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hypertension is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


